DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.

Response to Amendment
The Amendment filed on 12/9/2020 has been entered. Claims 1-15 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the controller is programmed to execute a refresh and claim 11, which depends from claim 10, also recites that the controller is programmed to execute a refresh. Claim 11 is 
Claim 13 recites that the controller is programmed to execute a refresh and claim 14, which depends from claim 13, also recites that the controller is programmed to execute a refresh. Claim 14 is therefore unclear if two separate refresh processes occur, or if there is just the one refresh process. For examination purposes, it is interpreted that there is only one refresh which is performed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001/183323, hereinafter Tako in view of United States Application Publication No. 2014/0137587, hereinafter Hitzelberger.
Regarding claim 1, Tako teaches an inspection apparatus (item 1) comprising: a container (item 4) configured to store a specimen (paragraph [0027]); a first detector (item 3) configured to detect a substance emitted by the specimen stored in the container (paragraph [0027]); a second detector (item 12) configured to detect a different component than the substance in an atmosphere inside the container (paragraph [0036]); and a controller (item 13) programmed to correct a result of detection of the substance by the first detector, on the basis of the component detected by the second detector, and judge a quality of the specimen based on the corrected result of detection of the substance (paragraphs [0038] and [0049]), wherein the controller is programmed to refer to information associating the substance and the quality of the specimen (paragraphs [0038] and [0049]), and judge the quality of the specimen based on the corrected result of detection of the substance (paragraphs [0038] and [0049]).
Tako fails to teach a camera configured to capture an image of the specimen and the controller is further programmed to infer the type of the specimen on the basis of information related to the image of the specimen captured by the camera and to judge the quality using information from the inferred type of specimen.
Hitzelberger teaches a gas sensor and control method which has a camera (Hitzelberger, item 190) configured to capture an image of the specimen (Hitzelberger, paragraph [0036]) and the controller is further programmed to infer the type of the specimen on the basis of information related to the image of the specimen captured by the camera (Hitzelberger, paragraph [0036]) so that every item can be identified and stored in the proper way (Hitzelberger, paragraphs [0037]-[0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a camera to capture an image of the specimen and to determine the 
Regarding claim 2, Tako teaches wherein the component is moisture (paragraph [0036]).
Regarding claim 3, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Tako and the apparatus of Tako is capable of executing a refresh process of the container before the first detector detects the substance. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Tako (see MPEP §2114). Furthermore, Tako teaches these limitations in paragraph [0039]).
Regarding claim 4, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Tako and the apparatus of Tako is capable of executing a refresh process of the container after the first detector detects the substance. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Tako (see MPEP §2114). Furthermore, Tako teaches these limitations in paragraph [0039]).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Tako and the apparatus of Tako is capable of having the refresh process include deodorizing the container. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Tako (see MPEP §2114). Furthermore, Tako teaches these limitations in paragraph [0039]).
Regarding claim 6, Tako teaches further comprising: a memory (paragraph [0038], a computer has memory) configured to store information associating a substance emitted by a specimen and a quality of the specimen (paragraph [0038]); wherein the controller refers to the information stored in the memory to judge the quality of the specimen stored in the container (intended use MPEP § 2114 (II) and is taught in paragraph [0038]).

Regarding claim 8, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Tako and the apparatus of Tako is capable of working on a specimen which is a food product. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Tako (see MPEP §2115). Further, these limitations are taught in paragraph [0038]).
Regarding claim 9, Tako teaches an inspection system (figure 2) comprising: a detection apparatus (item 1a); and an inspection apparatus (items 13 and 18); wherein the detection apparatus (item 1a) comprises a container (item 4) configured to store a specimen (paragraph [0027]), a first detector (item 3) configured to detect a substance emitted by the specimen stored in the container (paragraph [0027]), a second detector (item 12) configured to detect a different component than the substance in an atmosphere inside the container (paragraph [0036]), and a communication interface (the connection between items 3 and 12 and item 9) configured to transmit information related to the substance detected by the first detector and information related to the component detected by the second detector to the inspection apparatus (paragraph [0028]); and the inspection apparatus comprises a communication interface (the connection between item 13 and item 9) configured to receive the information related to the substance and the information related to the component from the detection apparatus  (paragraph [0028]) and a controller (item 13) configured to, on the basis of the received information related to the substance and the received information related to the component, correct a result of detection of the substance by the detection apparatus on the basis of the component and judge a quality of the specimen (paragraphs [0038] and [0049]).
Tako fails to teach a camera configured to capture an image of the specimen and the controller is further programmed to infer the type of the specimen on the basis of information related to the image of the specimen captured by the camera and to judge the quality using information from the inferred type of specimen.
Hitzelberger teaches a gas sensor and control method which has a camera (Hitzelberger, item 190) configured to capture an image of the specimen (Hitzelberger, paragraph [0036]) and the controller 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a camera to capture an image of the specimen and to determine the type of specimen because it would allow for every item to be identified and stored in the proper way (Hitzelberger, paragraphs [0037]-[0038]). Furthermore, the combination of Tako and Hitzelberger would judge the quality using information from the inferred type of specimen as the type of specimen would be known and the controller would adjust the conditions and measurements based upon the inferred specimen (Hitzelberger, paragraphs [0037]-[0038]).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tako and Hitzelberger as applied to claim 1 above, and further in view of United States Application Publication No. 2011/0054801, hereinafter Hillborne.
Regarding claims 10 and 12, Tako and Hitzelberger teach all limitations of claim 1; however, they fail to teach wherein the controller is programmed to execute the refresh process by resetting at least one of the first and second detectors and using an internal state of the container at the time of resetting as a reference to detect a change in the substance to be detected by the first detector and/or in the component to be detected by the second detector.
Hillborne teaches a detector which stores a baseline until the sensor is reset so that the measurements which are performed can be compared with the baseline (Hillborne, paragraph [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have programmed the controller to execute a refresh which resets at least one of the detectors because it would allow for the detector to be reset so that the measurements which are performed can be compared with the baseline (Hillborne, paragraph [0021]).

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tako and Hitzelberger as applied to claims 1 and 9, respectively, above, and further in view of United States Application Publication No. 2014/0116158, hereinafter Minteer.
Regarding claim 12, Tako teaches wherein the specimen is a food product (paragraph [0001]).
However, Tako fails to teach as the quality of the food product, the controller is programed to judge at least one of a production area of the food product and an extent of residual pesticide in the food product.
Minteer teaches a system for detecting materials in food products in which the testing of pesticides in the food is performed as pesticides can have a series of different health effects (Minteer, paragraph [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the extent of residual pesticide in the food product because pesticides can have a series of different health effects (Minteer, paragraph [0003]).
 Regarding claim 15, Tako teaches wherein the specimen is a food product (paragraph [0001]).
However, Tako fails to teach as the quality of the food product, the controller is programed to judge at least one of a production area of the food product and an extent of residual pesticide in the food product.
Minteer teaches a system for detecting materials in food products in which the testing of pesticides in the food is performed as pesticides can have a series of different health effects (Minteer, paragraph [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the extent of residual pesticide in the food product because pesticides can have a series of different health effects (Minteer, paragraph [0003]).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tako and Hitzelberger as applied to claim 9 above, and further in view of Hillborne.

Hillborne teaches a detector which stores a baseline until the sensor is reset so that the measurements which are performed can be compared with the baseline (Hillborne, paragraph [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have programmed the controller to execute a refresh which resets at least one of the detectors because it would allow for the detector to be reset so that the measurements which are performed can be compared with the baseline (Hillborne, paragraph [0021]).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/9/2020, with respect to the rejection(s) of claim(s) 1-9 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tako and Hitzelberger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Application Publication No. 2017/0263100 which teaches the determination of the type of food and whether the food has spoiled and United States Application Publication No. 2017/0160005 which teaches using a camera to determine the type of state of a target food.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798